Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 12, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 2010/0307803) in view of Arthur et al. (US 4849284 A) and Japp et al. (US 2006/0180936 A1).
Regarding Claims 1 and 21, Paul discloses a dielectric composite comprising a thermosetting composition (Abstract) comprising a functionalized poly(arylene ether) (para 0028), a triallyl cyanurate (para 0054), and a polybutadiene such as RICON 184MA6 (para 0042) (i.e. the same functionalized block copolymer disclosed in the present invention, Table 1). Paul discloses the composite further comprises filler such as fused amorphous silica (0032), having a particle size of 0.1 to 15 microns (0033), which can be treated with a silane coupling agent (0034, 0056). Paul further discloses the composite may comprise woven glass or polyester fiber (para 0079) (i.e. reinforcing fabric).
Paul does not disclose the fused silica is hydrophobic.
Arthur discloses an electrical substrate material (abstract) comprising amorphous fused silica powder, which is coated in phenyl silane to make it hydrophobic and to increase adhesion, strength, and dimensional stability (Col 4, lines 15-45).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul to incorporate the teachings of Arthur, to produce the dielectric composite wherein the fused silica powder is coated in phenyl silane. The coated fused silica would be hydrophobic, and doing so would increase adhesion, strength, and dimensional stability of the product.
Paul in view of Arthur does not disclose the hydrophobized fused silica comprises a surface treatment derived from a flourosilane.
Japp discloses a dielectric composition for forming a dielectric layer usable is circuitized substrates (Abstract). Japp discloses the composition comprises silica fillers (para 0037) which are treated with a flourosilane coupling agent such as tridecafluoro-1,1,2,2-tetrahydrooctyl-1-trichlorosilane, which assists in chemical bonding of the silica to resin, improves adhesion between the dielectric material and conductive materials, and provides good alkaline resistance to the composite layer (para 0044).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul in view of Arthur to incorporate the teachings of Japp and produce the dielectric composite wherein the hydrophobized fused silica is treated with a flourosilane coupling agent such as tridecafluoro-1,1,2,2-tetrahydrooctyl-1-trichlorosilane. Doing so would assist in chemical bonding of the silica to resin, improve adhesion between the dielectric material and conductive materials, and provide good alkaline resistance to the composite layer.
Regarding Claim 2, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses the dielectric material has a UL 94 rating of V-0 (para 0063) and a thickness of 5 to 100 microns (para 0083). 
Paul further discloses the dielectric composite has a dissipation factor of less than or equal to about 0.005 measured at 10 gigahertz (para 0058). While there is no explicit disclosure in Paul that the dissipation factor is measured when the dielectric composite is exposed to 50 percent relative ambient humidity, given that Paul discloses dissipation factor identical to that claimed and further, given that Paul in view of Arthur disclose dielectric composite identical to that claimed, it is clear that the dissipation factor of the dielectric composite of Paul in view of Arthur would inherently meet that presently claimed.
Regarding Claim 3, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses the functionalized poly(arylene ether) may be SA 5587 or OPE-2St (Table 1), which the specification of the present invention discloses are suitable functionalized poly(arylene ether)s, having a number average molecular weight as claimed (paras 0021-0022).
Regarding Claim 4, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses the thermosetting composition comprises about 40 to about 60 wt % of the poly(arylene ether) (para 0050).
Regarding Claim 5, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses the dielectric composition (i.e. the dielectric composite minus the reinforcing fabric) comprises at least 15 volume percent (vol %) of the filler composition, with the remainder being a thermosetting composition (i.e. up to 85 vol% thermoset) (para 0035). While Paul discloses the amount of thermosetting composition in vol% and the claim requires wt%, given the broad range of thermosetting composition disclosed by Paul, it is clear that the amount disclosed by Paul would overlap that presently claimed absent evidence to the contrary. Paul further discloses Example A, wherein the thermoset is 18.04 g and the silica dispersion is 19.17 g, so that the thermoset is 48 wt% of the total weight of the dielectric composite, not including the reinforcing fabric (Table 2).
Regarding Claim 6, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses the thermoset comprises 1 to 80 wt% of the polybutadiene (which may be a functionalized block copolymer, as discussed above) (para 0050). Paul further discloses the dielectric composition (i.e. the dielectric composite minus the reinforcing fabric) comprises at least 15 volume percent (vol %) of the filler composition (para 0035). While Paul discloses the amount of filler in vol% and the claim requires wt%, given the broad range of filler disclosed by Paul, it is clear that the amount disclosed by Paul would overlap that presently claimed absent evidence to the contrary. Paul further discloses Example A, wherein the thermoset is 18.04 g and the silica dispersion is 19.17 g, so that the silica dispersion is 52 wt% of the total weight of the dielectric composite, not including the reinforcing fabric (Table 2).
Regarding Claim 7, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. As discussed above, Paul discloses the polybutadiene may be RICON 184MA6 (para 0042), which according to the specification of the present invention is a maleinized styrenic block copolymer (Table 1). Paul further discloses the functionalized poly(arylene ether) may be a methacrylate functionalized poly(arylene ether) (para 0039).
Regarding Claim 12, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses the dielectric composite may further comprise flame retardants selected so as to enhance or not substantially adversely affect the electrical properties of the product (para 0052). It would be obvious for a person having ordinary skill in the art to optimize the amount of flame retardant, including that claimed, to increase flame resistance without substantially adversely affecting the electrical properties of the product.
Regarding Claim 15, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses partially cured layers of the dielectric material, having a thickness of about 5 to about 100 micrometers (para 0082-0083).
Regarding Claim 16, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses circuit laminates comprising the dielectric material and at least one conductive layer (para 0102).
Regarding Claim 17, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 16 above. Paul further discloses the conductive layer has an Rz value of 3.5-5.5 microns (para 0107).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Arthur and Japp as applied to claim 1 above, and further in view of Scholz (US 2017/0145266 A1).
Regarding Claim 9, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above, including that the hydrophobic fused silica is coated with phenyl silane (Arthur, Col 4, lines 15-45). Paul in view of Arthur does not disclose the hydrophobic fused silica having a D90 particle size of 1 to 20 microns.
Scholz discloses a composition for a circuit assembly (abstract) comprising filler including amorphous fused silica, specifically fused spherical silica, to provide desired dielectric constant (para 0065). Scholz discloses use of FB-8S (para 0110, Table 1, Silica 4) which is identical to the fused silica used in the present invention and therefore would have D90 as claimed (Specification, Table 1), and Scholz discloses the filler may be surface treated with a silane coating (0069).
It would have been obvious to a parson having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul in view of Arthur and Japp to incorporate the teachings of Scholz to produce the dielectric composite wherein the amorphous fused silica coated with phenyl silane is FB-8S, which has a D90 particle size as claimed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Arthur, Japp,  Sanville, Jr. et al. (US 5670250), Kitai et al. (US 2016/0145370), and Kayama et al. (US 2009/0014062).
Regarding Claim 10, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul further discloses the filler may also include fumed silica and/or titanium dioxide (para 0032; Table 3, Exs. C and E; Table 5, Ex. H). 
Paul in view of Arthur and Japp does not disclose the fumed silica being hydrophobic methacrylate functionalized, or the D90 particle size of the titanium dioxide.
Sanville Jr. discloses a prepreg composition for circuit boards comprising  titanium dioxide to enhance aesthetics (col.6, lines 5-7 and col.7, lines 6-8) and discloses hydrophobic fumed silica as a flow modifying agent (col.7, lines 4-5 and 45-66). 
Kitai discloses a polyphenylene ether composition comprising silica modified with methacryl silane (paragraph 0079, lines 22 and 24-27) in order to increase heat resistance and flame retardance and have high peel strength (para 0079, lines 3-4 and 29-32).
Kayama discloses titanium dioxide with D90 of 2.2 microns or less (para 0251) in order that the titanium dioxide has good dispersability and is excellent in the uniformity of particle size (para 0153).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul in view of Arthur and Japp to incorporate the teachings of Sanville, Jr., Kitai, and Kayama and produce the dielectric composite comprising hydrophobic fumed silica modified with methacryl silane and titanium dioxide having a D90 particle size of 2.2 micron or less in amounts as claimed. Doing so would enhance aesthetics and improve uniform distribution of materials, increase heat resistance and flame retardance, impart high peel strength, and provide good dispersability. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Arthur and Japp as applied to claim 1 above, and further in view of Sanville, Jr..
Regarding Claim 11, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul does not disclose the dielectric composite comprising hydrophobic fumed silica and titanium dioxide in a ratio of 1:2 to 2:1.
Sanville Jr. discloses a prepreg composition for circuit boards comprising 1-5% titanium dioxide to enhance aesthetics (col.6, lines 5-7 and col.7, lines 6-8) and discloses 5-10 vol.% hydrophobic fumed silica as a flow modifying agent (col.7, lines 4-5 and 45-66). Formulation #7 discloses weight ratio of the fumed silica to titanium dioxide of 1.325 (Formulation #7 (col.10, line 64 and col.11, lines 9 and 14)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul in view of Arthur and Japp and produce the dielectric composite comprising hydrophobic fumed silica and titanium dioxide in a weight ratio as claimed. Doing so would enhance aesthetics and improve uniform distribution of materials.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Arthur and Japp as applied to claim 1 above, and further in view of Leach (US 2017/0218171 A1).
Regarding Claim 13, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul does not disclose the dielectric composite comprises the reinforcing fabric in an amount of 5 to 40 wt%.
Leach discloses a circuit assembly with dielectric layers (paras 0002, 0007) wherein the dielectric layer comprises thermosetting polymers (para 0015) and woven glass to control shrinkage and provide high mechanical strength (para 0061). The examples disclose using amount of woven glass of 20-25% (para 0078-Table 3).
It would have been obvious to a person having ordinary skill in the art to modify Paul in view of Arthur and Japp to incorporate the teachings of Leach to produce the dielectric composite comprising 20-25% woven glass (i.e. reinforcing fabric). Doing so would control shrinkage and provide high mechanical strength.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Arthur and Japp as applied to claim 1 above, and further in view of Leach and AGY.
Regarding Claim 14, Paul in view of Arthur and Japp discloses all the limitations of the present invention according to Claim 1 above. Paul does not disclose the reinforcing fabric comprises at least one of L glass fibers or quartz fibers, or that the dielectric composite comprises the reinforcing fabric in an amount of 5 to 40 wt%.
Leach discloses a circuit assembly with dielectric layers (paras 0002, 0007) wherein the dielectric layer comprises thermosetting polymers (para 0015) and woven glass to control shrinkage and provide high mechanical strength (para 0061). The examples disclose using amount of woven glass of 20-25% (para 0078-Table 3).
It would have been obvious to a person having ordinary skill in the art to modify Paul in view of Arthur and Japp to incorporate the teachings of Leach to produce the dielectric composite comprising 20-25% woven glass (i.e. reinforcing fabric). Doing so would control shrinkage and provide high mechanical strength.
AGY discloses using L-glass yarns in printed circuit boards to provide low Dk and Df, enable higher processing speeds while minimizing signal loss and minimize CTE mismatch (page 1, Benefits). AGY further discloses states that L-glass has improved properties over E-glass (page 2, first column, last paragraph), which is disclosed by Paul (para 0079) and Leach (para 0061).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul in view of Arthur, Japp, and Leach to use L-Glass yarns as the glass fiber of the reinforcing fabric. Doing so would provide low Dk and Df, enable higher processing speeds while minimizing signal loss and minimize CTE mismatch.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Arthur, Japp,  Sanville, Jr., Kitai et al. (US 2016/0145370), Kayama et al. (US 2009/0014062) and Leach.
Regarding Claim 18, Paul discloses a dielectric composite comprising a thermosetting composition (Abstract) comprising a functionalized poly(arylene ether) (para 0028), a triallyl cyanurate (para 0054), and a polybutadiene such as RICON 184MA6 (para 0042) which according to the specification of the present invention is a maleinized styrenic block copolymer as claimed (Table 1). Paul discloses the composite further comprises filler such as fused amorphous silica (0032), which can be treated with a silane coupling agent (0034, 0056). Paul further discloses the composite may comprise woven glass fiber (para 0079) (i.e. reinforcing fabric).
Paul further discloses the dielectric composition (i.e. the dielectric composite minus the reinforcing fabric) comprises at least 15 volume percent (vol %) of the filler composition, with the remainder being a thermosetting composition (i.e. up to 85 vol% thermoset) (para 0035). While Paul discloses the amount of thermosetting composition and filler in vol% and the claim requires wt%, given the broad range of thermosetting composition and filler disclosed by Paul, it is clear that the amounts disclosed by Paul would overlap that presently claimed absent evidence to the contrary. Paul further discloses Example A, wherein the thermoset is 18.04 g and the silica dispersion is 19.17 g, so that the thermoset is 48 wt%  and the fused silica dispersion is 52 wt% of the total weight of the dielectric composite, not including the reinforcing fabric (Table 2).
Paul further discloses the dielectric composite may further comprise flame retardants selected so as to enhance or not substantially adversely affect the electrical properties of the product (para 0052). It would be obvious for a person having ordinary skill in the art to optimize the amount of flame retardant, including that claimed, to increase flame resistance without substantially adversely affecting the electrical properties of the product.
Paul does not disclose the fused silica is hydrophobic.
Arthur discloses an electrical substrate material (abstract) comprising amorphous fused silica powder, which is coated in phenyl silane to make it hydrophobic and to increase adhesion, strength, and dimensional stability (Col 4, lines 15-45).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul to incorporate the teachings of Arthur, to produce the dielectric composite using fused silica powder coated in phenyl silane. The coated fused silica would be hydrophobic, and doing so would increase adhesion, strength, and dimensional stability of the product.
Paul in view of Arthur does not disclose the hydrophobized fused silica comprises a surface treatment derived from a flourosilane.
Japp discloses a dielectric composition for forming a dielectric layer usable is circuitized substrates (Abstract). Japp discloses the composition comprises silica fillers (para 0037) which are treated with a flourosilane coupling agent, which assists in chemical bonding of the silica to resin, improves adhesion between the dielectric material and conductive materials, and provides good alkaline resistance to the composite layer (para 0044).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul in view of Arthur to incorporate the teachings of Japp and produce the dielectric composite wherein the hydrophobized fused silica is treated with a flourosilane coupling agent. Doing so would assist in chemical bonding of the silica to resin, improve adhesion between the dielectric material and conductive materials, and provide good alkaline resistance to the composite layer.
Paul further discloses the filler may also include fumed silica and/or titanium dioxide (para 0032; Table 3, Exs. C and E; Table 5, Ex. H) having a particle size of 0.1 to 15 microns (0033), but Paul in view of Arthur does not disclose the fumed silica being hydrophobic or methacrylate functionalized, D90 particle size of the titanium dioxide, or the amounts of fumed silica and titanium dioxide claimed.
Sanville Jr. discloses a prepreg composition for circuit boards comprising 1-5% titanium dioxide to enhance aesthetics (col.6, lines 5-7 and col.7, lines 6-8) and discloses 5-10 vol.% hydrophobic fumed silica as a flow modifying agent (col.7, lines 4-5 and 45-66). Formulation #7 discloses fumed silica is 2.3 wt% of the formulation (5.3 g/226.5 g) (Formulation #7 (col.10, line 64 and col.11, lines 1-14)).
Kitai discloses a polyphenylene ether composition comprising silica modified with methacryl silane (paragraph 0079, lines 22 and 24-27) in order to increase heat resistance and flame retardance and have high peel strength (para 0079, lines 3-4 and 29-32).
Kayama discloses titanium dioxide with D90 of 2.2 microns or less (para 0251) in order that the titanium dioxide has good dispersability and is excellent in the uniformity of particle size (para 0153).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul in view of Arthur and Japp to incorporate the teachings of Sanville, Jr., Kitai, and Kayama and produce the dielectric composite comprising 2.3 wt% hydrophobic fumed silica modified with methacryl silane and 1-5 wt% titanium dioxide having a D90 particle size of 2.2 micron or less in amounts as claimed. Doing so would enhance aesthetics and improve uniform distribution of materials, increase heat resistance and flame retardance, impart high peel strength, and provide good dispersability. 
Paul in view of Arthur, Japp, Sanville, Jr., Kitai, and Kayama does not disclose the dielectric composite comprises the reinforcing fabric in an amount of 5 to 40 wt%.
Leach discloses a circuit assembly with dielectric layers (paras 0002, 0007) wherein the dielectric layer comprises thermosetting polymers (para 0015) and woven glass to control shrinkage and provide high mechanical strength (para 0061). The examples disclose using amount of woven glass of 20-25% (para 0078-Table 3).
It would have been obvious to a person having ordinary skill in the art to modify Paul in view of Arthur, Japp, Sanville, Jr., Kitai, and Kayama to incorporate the teachings of Leach to produce the dielectric composite comprising 20-25% woven glass (i.e. reinforcing fabric). Doing so would control shrinkage and provide high mechanical strength.
Response to Arguments
In light of applicant’s amendments filed 08/22/2022, the 35 USC 112(b) rejection of Claim 5 is withdrawn.
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
Applicant argues that one would not have been motivated to modify the silica of Paul given that Paul makes no mention of a desired hydrophobicity or hydrophilicity.
It is agreed that Paul does not disclose whether the silica is hydrophobic or hydrophilic which is why Arthur is used. Given that Paul only broadly discloses the use of fused silica with no teaching away from modifying the silica or making it hydrophobic and given that Arthur provides proper motivation for using hydrophobic fused silica, the combination is proper.
Applicant argues that Arthur does not provide motivation to hydrophobize the filler of Paul, because Paul is drawn to a thermosetting composition, while Arthur is drawn to a thermoplastic.
However, as set forth in paragraphs 7 and 8 above, Arthur discloses an electrical substrate material (abstract) comprising amorphous fused silica powder (Col 4, lines 13-16), which is coated in silane to make it hydrophobic and to increase adhesion, strength, and dimensional stability (Col 4, lines 17-20, 39-41). Further, Arthur discloses the hydrophobicity of the coated filler is critical because it precludes undesirable water absorption into the printed wiring board substrate (Col 2, lines 55-59). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Paul to incorporate the teachings of Arthur, to produce the dielectric composite wherein the fused silica powder is coated in silane. The coated fused silica would be hydrophobic, and so would preclude undesirable water absorption into the composite, and would increase adhesion, strength, and dimensional stability of the product. Given that Arthur discloses that it is the hydrophobic fused silica itself which imparts such properties, it would have been reasonable to expect that such properties would be imparted whether the hydrophobic fused silica was used in a thermosetting composition or a thermoplastic composition.
Applicant argues that there is no reason to suggest the desirable adhesion, strength, and dimensional stability obtained by Arthur in a thermoplastic material would be achieved by using the silane coating of Arthur on the filler in the thermosetting material of Paul.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding adhesion, strength, and dimensional stability produced by the coating in thermoset products versus thermoplastic product, must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Further, even if the coating of Arthur cannot achieve the same adhesion, strength, and dimensional stability in the thermosetting composition of Paul, there would still be motivation to use a silane coating, because the hydrophobicity of the coated filler precludes undesirable water absorption into the product (Arthur, Col 2, lines 55-59).
Applicant argues that Arthur emphasized the importance of its specific silane coatings, and therefore it would not be reasonable to replace the silane coating of Arthur with the flourosilane coating of Japp.
However, the rejection of record uses the flourosilane coating of Japp in addition to, not instead of, the silane coating of Arthur. Arthur teaches that the important and critical feature of its invention is that the silica is coated with a material that renders it hydrophobic in order to preclude undesirable water absorption into the product, and that the material is preferably a silane (Col 4, lines 17-26). Japp discloses silica fillers (para 0037) which are treated with a flourosilane coupling agent such as tridecafluoro-1,1,2,2-tetrahydrooctyl-1-trichlorosilane, which assists in chemical bonding of the silica to resin, improves adhesion between the dielectric material and conductive materials, and provides good alkaline resistance to the composite layer (para 0044). Therefore, it would be obvious to treat the silica filler with the silane coating of Arthur to provide hydrophobicity in order to preclude undesirable water absorption into the product, as well as the flourosilane coating of Japp which would assist in chemical bonding of the silica to resin, improve adhesion between the dielectric material and conductive materials, and provide good alkaline resistance to the composite layer. Further, if the flourosilane coating of Japp was used instead of the silane coating of Arthur, it would still be expected to render the silica hydrophobic according to the teachings of Arthur.
Applicant points to the data of Tables 3, 4, 6, and 7, and Examples 19-24, and argues for the criticality of the flourosilane as compared to other hydrophobic silanes.
However, the data presented is not commensurate in scope with the scope of the present claims. Specifically, the claims broadly recite the use of any functionalized poly(arylene ether), any functionalized block copolymer, any hydrophobic fumed silica, and any flourosilane, each in any amounts, while the data uses specific functionalized polyphenylene ether Noryl SA-9000, specific functionalized block copolymer Ricon 184MA6, specific fumed silica Aerosil R-711, and specific flourosilane Dynasylan F-8261, each in specific amounts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787